UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6839


BRUCE BUNTING,

                     Plaintiff - Appellant,

              v.

ROY A. COOPER, North Carolina Governor; UNC MEDICAL CENTER; DR.
JAMES ENGLEMAN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-ct-03098-D)


Submitted: October 31, 2017                                  Decided: November 9, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce Bunting, Appellant Pro Se. Joseph Finarelli, Special Deputy Attorney General,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bruce Bunting appeals the district court’s order adopting the magistrate judge’s

recommendation and dismissing his 42 U.S.C. § 1983 (2012) complaint and motion for

an emergency injunction. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Bunting’s informal briefs do not

challenge the bases for the district court’s dismissal of his complaint, we conclude that

Bunting has forfeited appellate review of the issue. See Williams v. Giant Food Inc., 370

F.3d 423, 430 n.4 (4th Cir. 2004). We further conclude that the district court did not

abuse its discretion in dismissing Bunting’s motion for an emergency injunction. See

League of Women Voters of N.C. v. North Carolina, 769 F.3d 224, 235 (4th Cir. 2014).

Accordingly, we affirm the district court’s order. We also deny as moot Bunting’s

motion for reconsideration of this court’s order denying his Fed. R. App. P. 8(a) motion,

and we deny Bunting’s petitions for a writ of mandamus.          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2